 



Exhibit 10.3

HAMILTON BEACH/PROCTOR-SILEX, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
(As Amended and Restated as of January 1, 2006)

1. Effective Date
          The Effective Date of this amendment and restatement of the Hamilton
Beach/Proctor-Silex, Inc. Long-Term Incentive Compensation Plan (the “Plan”) is
January 1, 2006.
2. Purpose of the Plan
          The purpose of this Plan is to further the long-term profits and
growth of Hamilton Beach/Proctor-Silex, Inc. (the “Company”) by enabling the
Company to attract and retain key executive employees by offering long-term
incentive compensation to those key executive employees who will be in a
position to make significant contributions to such profits and growth. This
incentive is in addition to annual compensation and is intended to reflect
growth in the value of the Company’s stockholders’ equity.
3. Application of the American Jobs Creation Act (“AJCA”)
          The Awards granted hereunder are subject to the provisions of Code
Section 409A, as enacted by the AJCA. It is intended that the Plan be
administered in accordance with the requirements of Code Section 409A, so as to
prevent the inclusion in gross income of any Awards hereunder in a taxable year
that is prior to the taxable year or years in which such Awards would otherwise
be actually paid or made available to the Participant.
4. Definitions
          (a) “Award” shall mean an award of Book Value Units granted to a
Participant under this Plan for an Award Term in an amount determined pursuant
to a formula which is established by the Committee not later than the 90th
calendar day of the Award Term.
          (b) “Award Units” shall mean Book Value Units which are issued
pursuant to, and with such restrictions as are imposed by, the terms of this
Plan.
          (c) “Award Unit Price” as to any Book Value Unit shall mean the Book
Value on the Quarter Date coincident with or immediately preceding the Grant
Date of the Award.
          (d) “Award Term” shall mean the period of one or more years on which
an Award is based, as specified in the Guidelines.

 



--------------------------------------------------------------------------------



 



          (e) “Beneficiary” shall mean the person(s) designated in writing (on a
form acceptable to the Committee) to receive the payment of all Awards hereunder
in the event of the death of a Participant. In the absence of such a designation
and at anytime when there is no existing Beneficiary hereunder, a Participant’s
Beneficiary shall be his surviving legal spouse or, if none, his estate.
          (f) “Book Value” as to any Book Value Unit shall mean an amount
determined by the Committee or, if no amount is set by the Committee, as of any
date (i) the stockholders’ equity (as determined in accordance with generally
accepted accounting principles, applied on a consistent basis) allocable to the
Common Stock of the Company, as set forth on the balance sheet of the Company as
of the Quarter Date coincident with or immediately preceding such date, divided
by (ii) the number of Notional Shares existing as of such Quarter Date;
provided, however, that Book Value and/or the number of Notional Shares may be
adjusted to such an extent as may be determined by the Committee to preserve the
benefit of the arrangement for holders of Book Value Units and the Company, if
in the opinion of the Committee, after consultation with the Company’s
independent public accountants, changes in the Company’s accounting policies,
acquisitions or other unusual or extraordinary items have materially affected
the stockholders’ equity allocable to the Notional Shares.
          (g) “Book Value Unit” or “Unit” shall mean a right granted pursuant to
the terms and conditions set forth in Section 7.
          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (i) “Committee” shall mean the Compensation Committee of the Company’s
Board of Directors or any other committee appointed by the Company’s Board of
Directors to administer this Plan in accordance with Section 5.
          (j) “Disability” or “Disabled.” A Participant shall be deemed to have
a “Disability” or be “Disabled” if the Participant is determined to be totally
disabled by the Social Security Administration or if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an
employer-sponsored accident and health plan.
          (k) “Grant Date” shall mean the effective date of an Award, as
determined under Section 7(b)(ii) of the Plan.

2



--------------------------------------------------------------------------------



 



          (l) “Guidelines” shall mean the guidelines that are approved by the
Committee for each Award Term for the administration of the Awards granted under
the Plan. To the extent that there is any inconsistency between the Guidelines
and the Plan, the Guidelines shall control.
          (m) “Hay Salary Grade” shall mean the salary grade or points assigned
to a Participant by the Company pursuant to the Hay Salary System, or any
successor salary system subsequently adopted by the Company; provided, however,
that for purposes of determining Target Awards for U.S. Participants, the
midpoints of the National Salary ranges shall be used.
          (n) “Key Employee” shall mean a key employee, as defined in Section
416(i) of the Code (without regard to paragraph (5) thereof) of the Company as
long as the stock of NACCO Industries, Inc. (or a related entity) is publicly
traded on an established securities market or otherwise on the date of the
Employee’s Termination of Employment. Key Employees are identified on a
Controlled Group-wide basis and include non-resident alien Employees (whether or
not such Employees are eligible to participate in the Plan). The selected
identification date for Key Employees is December 31st. As such, any Employee
who is classified by the Company as a Key Employee as of December 31st of a
particular Plan Year shall maintain such classification for the 12-month period
commencing the following April 1st. The Company shall have the sole and absolute
discretion to classify Employees as Key Employees hereunder. To the extent
determined by the Company, such classification may include up to 75 highly
compensated Employees (including some who do not meet the statutory requirements
of a Key Employee) as long as such determination is made in a consistent,
reasonable and good faith manner.
          (o) “Maturity Date” shall mean the date established by the Committee
with respect to an Award, as determined under 9(a) of the Plan.
          (p) “Notional Shares” shall mean the number of assumed shares of
Common Stock of the Company as determined by the Committee from time to time in
order to implement the purposes of the Plan. The number of Notional Shares under
the Plan (including the Plan as in effect prior to the Effective Date) shall
equal 15 million shares.
          (q) “Participant” shall mean any person who meets the eligibility
criteria set forth in Section 6 and who is granted an Award under the Plan.
          (r) “Quarter Date” shall mean the last business day of each calendar
quarter.
          (s) “Retirement” or “Retire” shall mean the termination of a
Participant’s employment with the Company after the Participant has reached age
55 and completed at least 5 years of service.

3



--------------------------------------------------------------------------------



 



          (t) “Target Award” shall mean the dollar value of the Award to be paid
to a Participant under the Plan assuming that the performance targets are met.
          (u) “Termination of Employment” shall mean a separation of service as
defined in Code Section 409A (and the regulations and guidance issued
thereunder).
          (v) “Unforeseeable Emergency” shall mean an event which results in a
severe financial hardship to the Participant as a consequence of (i) an illness
or accident of the Participant, the Participant’s spouse or a dependent within
the meaning of Code Section 152(a), (ii) loss of the Participant’s property due
to casualty or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
5. Administration
          (a) This Plan shall be administered by the Committee. A majority of
the Committee shall constitute a quorum, and the action of members of the
Committee present at any meeting at which a quorum is present, or acts
unanimously approved in writing, shall be the act of the Committee. All acts and
decisions of the Committee with respect to any questions arising in connection
with the administration and interpretation of this Plan, including the
severability of any or all of the provisions hereof, shall be conclusive, final
and binding upon the Company and all present and former Participants, all other
employees of the Company, and their respective descendants, successors and
assigns. No member of the Committee shall be liable for any such act or decision
made in good faith.
          (b) The Committee shall have complete authority to interpret all
provisions of this Plan, to prescribe the form of any instrument evidencing any
Award granted under this Plan, to adopt, amend and rescind general and special
rules and regulations for its administration (including, without limitation, the
Guidelines), and to make all other determinations necessary or advisable for the
administration of this Plan.
6. Eligibility
          Any person who is classified by the Company as a salaried employee of
the Company generally at a Hay Salary Grade of 17 or above (or a compensation
level equivalent thereto), who in the judgment of the Committee occupies an
officer or other key executive position in which his efforts may significantly
contribute to the profits or growth of the Company, may be awarded Book Value
Units; provided, however, that (a) directors of the Company who are not
classified as salaried employees of the Company and (b) leased employees (as
such term is defined in Code Section 414) shall not be eligible to participate
in the Plan. A

4



--------------------------------------------------------------------------------



 



person who satisfies the requirements of this Section 6 shall become a
Participant in the Plan when granted an Award hereunder.
7. Granting of Awards
          The Committee may, from time to time and upon such conditions as it
may determine, authorize the granting of Awards to Participants, which shall be
not inconsistent with, and shall be subject to all of the requirements of, the
following provisions:
          (a) Not later than the ninetieth day of each calendar year, the
Committee shall approve (i) a Target Award to be granted to each Participant for
such year and (ii) a formula for determining the amount of each Award, which
formula is based upon the Company’s return on total capital employed for the
applicable Award Term.
          (b) Effective no later than April of the calendar year following the
Award Term, the Committee shall approve (i) a preliminary calculation of the
amount of each Award based upon the application of the formula (as in effect at
the calculation date) and actual performance to the Target Awards previously
determined in accordance with Section 7(a) and (ii) a final calculation of the
amount of each Award to be granted to each Participant for the Award Term (the
“Grant Date” of such Award being January 1st of the calendar year following the
Award Term). The Committee shall have the power increase or decrease the amount
of any Award above or below the amount determined in accordance with
Section 7(b)(i); provided, however, no Award, including any Award equal to the
Target Award, shall be payable under the Plan to any Participant except as
determined by the Committee.
          (c) Calculations of Target Awards shall initially be based on a
Participant’s Hay Salary Grade as of January 1 of the Award Term. However,
Target Awards may be changed during or after an Award Term under the following
circumstances: (i) if a Participant receives a change in Hay Salary Grade,
salary midpoint and/or long-term incentive compensation target percentage, such
change will be reflected in a pro-rata Target Award, (ii) employees hired into
or promoted to a position eligible to participate in the Plan (as specified in
Section 6 above) during an Award Term will, if designated as a Plan Participant
by the Committee, be assigned a pro-rated Target Award based on their length of
service during an Award Term and (iii) the Committee may increase or decrease
the amount of the Target Award at any time, in its sole and absolute discretion.
In order to be eligible to receive an Award for an Award Term, the Participant
must be employed by the Company and must be a Participant on December 31 of the
last year of the Award Term;. Notwithstanding the foregoing, if a Participant
dies, becomes Disabled or Retires during the Award Term, the Participant shall
be entitled to a pro-rata portion of the Award for such Award Term.

5



--------------------------------------------------------------------------------



 



          (d) Each Award shall be granted in the form of Book Value Units. The
number of Book Value Units to be issued to a Participant shall be determined by
dividing the amount of the Award by the Award Unit Price. Notwithstanding any
other provision of the Plan, the maximum cash value of the Awards granted to a
Participant under this Plan in a single year shall not exceed $2,250,000.
          (e) Multiple Awards may be granted to a Participant; provided,
however, that no two Awards to a Participant may have identical performance
periods.
8. Vesting
All Book Value Units granted pursuant to an Award hereunder shall be immediately
100% vested as of the Grant Date.

9.   Payment of Awards

(a) Maturity Date.
     (i) In the Guidelines adopted for each Award Term, the Committee shall
establish a Maturity Date for the Book Value Units granted in each Award for
such Award Term which shall generally be the fifth anniversary of the Grant Date
of such Award (or such other date specified in the Guidelines); provided,
however, that once established, the Maturity Date of an Award as specified in
the Guidelines may not thereafter be changed.
     (ii) Notwithstanding the foregoing, (A) in the event a Participant dies
prior to the Maturity Date, the Maturity Date of all of the Participant’s
outstanding Awards shall be the date of such Participant’s death and (B) in the
event a Participant incurs a Termination of Employment as a result of becoming
Disabled or Retirement prior to the Maturity Date (and prior to making a
deferral election described in Subsection (c) below), the Maturity Date of all
of the Participant’s Awards shall be the date of his Disability or Retirement;
provided, however, that if a Participant who incurs a Termination of Employment
on account of Retirement is a Key Employee, the Participant’s Maturity Date
shall be the six month anniversary of the date of his Termination of Employment
(or, if earlier, the date of the Participant’s death).

6



--------------------------------------------------------------------------------



 



          (b) Payment Date, Form of Payment and Value.
     (i) Payment Date and Form. Unless a Participant timely makes a deferral
election under Subsection (c) of this Section, the Company shall deliver to the
Participant (or, if applicable, his Beneficiary), a check in full payment of the
Book Value Units granted pursuant to each Award as soon as practicable following
the Maturity Date of such Award.
     (ii) Value. For Participants who are employed on the Maturity Date, the
value of the Book Value Units shall be based on the Book Value as of the Quarter
Date on or immediately preceding the Maturity Date. For Participants who incur a
Termination of Employment for reasons other than Disability or Retirement, the
value of the Book Value Units shall be based on the Book Value as of the Quarter
Date coincident with or immediately preceding the date of Termination (despite
the fact that such amounts are not paid until the Maturity Date). For
Participants who die or incur a Termination of Employment due to Disability or
Retirement, the value of such Book Value Units shall be based on the Book Value
as of the Quarter Date coincident with or immediately preceding the Maturity
Date; provided, however, that if a Participant who incurs a Termination of
Employment on account of Retirement is a Key Employee whose payment is delayed
for 6 months, the value of the Book Value Units shall be based on the Book Value
as of the Quarter Date coincident with or immediately preceding the payment
date.
          (c) Deferral Option. A Participant may make an irrevocable election to
defer receipt of 100% of an Award granted to him for a particular Award Term. A
separate deferral election may be made with respect to each Award granted under
the Plan. Such a deferral election must be made, in writing, on a form approved
by the Committee and (i) will not be valid unless the election is made at least
12 months prior to the Maturity Date of the Award and (ii) will not be given
effect until at least 12 months after the date on which such election is made.
If a valid and timely deferral election is made with respect to an Award, the
payment of such Award will automatically be deferred until the 10th anniversary
of the Grant Date of such Award. Awards that are subject to such a deferral
election shall continue to be valued in accordance with the terms of the Plan
until the date of payment. Awards that are deferred until the 10th anniversary
of the Grant Date shall be paid as soon as practicable thereafter in the form of
a single, lump-sum payment and shall be based on the Book Value as of the
Quarter Date coincident with or immediately preceding such date. Notwithstanding
the foregoing, any deferral election under this Subsection (c) shall
automatically terminate (and shall be of no further effect) upon a Participant’s
death or Termination of Employment due to Disability and payment of all such
deferred Awards

7



--------------------------------------------------------------------------------



 



shall be made as soon as practicable following the date of such death or
Termination of Employment due to Disability, based on the Book Value as of the
Quarter Date coincident with or immediately preceding such date.
          (d) Notwithstanding the foregoing, the Committee may at any time, upon
written request of the Participant, cause to be paid to such Participant an
amount equal to all or any part of the Participant’s Awards, if the Committee
determines, based on such reasonable evidence that it shall require, that such a
payment or payments is necessary for the purpose of alleviating the consequences
of an Unforeseeable Emergency occurring with respect to the Participant.
Payments made on account of an Unforeseeable Emergency shall be permitted only
to the extent the amount does not exceed the amount reasonably necessary to
satisfy the emergency need (plus an amount necessary to pay taxes and penalties
reasonably anticipated as a result of the distribution) and may not be made to
the extent such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship).
10. Amendment, Termination and Adjustments
          (a) The Committee, in its sole and absolute discretion, may alter or
amend this Plan from time to time; provided, however, that no such amendment
shall, without the consent of a Participant, affect the amount of any
outstanding Award or any Award Units of such Participant.
          (b) The Committee, in its sole and absolute discretion, may terminate
this Plan in its entirety at any time; provided that, except as provided in this
Subsection (b), no such termination shall, without the consent of a Participant,
affect the amount of any outstanding Award or any Award Units of such
Participant. Except as otherwise provided in an amendment to the Plan, all
Target Awards and Awards granted prior to any termination of this Plan shall
continue to be subject to the terms of this Plan. Notwithstanding the foregoing,
upon a complete termination of the Plan, the Committee, in its sole and absolute
discretion, shall have the right to change the time of distribution of
Participants’ Award Units under the Plan, including requiring that all such
Award Units be immediately distributed in the form of lump sum cash payments
(but only to the extent such change is permitted by Code Section 409A).
          (c) Any amendment or termination of the Plan shall be in the form of a
written instrument executed by an officer of the Company on the order of the
Committee. Such amendment or termination shall become effective as of the date
specified in the instrument or, if no such date is specified, on the date of its
execution.
          (d) The Committee may make or provide for an adjustment in the total
number of Award Units to be issued under this Plan as the Committee in its sole
discretion, exercised in good faith, may determine is equitably required to
reflect (i) any stock dividend, stock split, combination of shares,
recapitalization or any

8



--------------------------------------------------------------------------------



 



other change in the capital structure of the Company, (ii) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (iii) any other corporate transaction or
event having an effect similar to any of the foregoing.

11.   General Provisions

          (a) No Right of Employment. Neither the adoption or operation of this
Plan, nor any document describing or referring to this Plan, or any part
thereof, shall confer upon any employee any right to continue in the employ of
the Company, or shall in any way affect the right and power of the Company to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Company might have done if this Plan
had not been adopted.
          (b) Governing Law. The provisions of this Plan shall be governed by
and construed in accordance with the laws of the State of Virginia, except when
preempted by federal law.
          (c) Liability for Payment/Expenses.
     (i) The Company shall be liable for the payment of any Award to or on
behalf of such Participant.
     (ii) Expenses of administering the Plan shall be paid by the Company.
          (d) Assignability. No Award granted to a Participant under this Plan
shall be transferable by him for any reason whatsoever; provided, however, that
upon the death of a Participant the right to the proceeds of an Award may be
transferred to a Beneficiary.
          (e) Taxes. There shall be deducted from each payment under the Plan
the amount of any tax required by any governmental authority to be withheld and
paid over to such governmental authority for the account of the person entitled
to such payment.
          (f) Limitation on Rights of Participants; No Trust.
     (i) No trust has been created by the Company for the payment of Book Value
Units granted under this Plan; nor have the grantees of Book Value Units been
granted any lien on any assets of the Company to secure payment of such
benefits. This Plan represents only an unfunded, unsecured

9



--------------------------------------------------------------------------------



 



promise to pay by the Company, and the Participants and Beneficiaries are merely
unsecured creditors of the Company.
     (ii) Notwithstanding any provision of the Plan to the contrary, the Company
shall not be required to make any payment hereunder to any Participant or
Beneficiary if the Company is “Insolvent” at the time such payment is due to be
made or if the payment would jeopardize the solvency of the Company, provided
that the payment shall be made during the first calendar year in which the funds
of the Company are sufficient to make the payment without jeopardizing the
solvency of the Company. For purposes of the Plan, the Company shall be
considered Insolvent at such time as it is unable to pay its debts as they
mature or is subject to a pending voluntary or involuntary proceeding as a
debtor under the United States Bankruptcy Code (or similar foreign law).
          (g) Payment to Guardian. If an Award is payable to a minor, to a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Award to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person. The Committee may require such proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to the
distribution of such Award. Such distribution shall completely discharge the
Company from all liability with respect to such Award.
(h) Miscellaneous.
     (i) Headings. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof.
     (ii) Construction. The use of the masculine gender shall also include
within its meaning the feminine. The use of the singular shall also include
within its meaning the plural, and vice versa.
     (iii) Time of Payment/Processing. All payments under the Plan shall be made
on, or as soon as practicable after, the specified payment date (and, in any
event, no later than December 31 of the year that includes the specified payment
date or, if later, by the 15th day of the third calendar month following the
specified payment date). Notwithstanding the foregoing, if the calculation of
the amount payable for the Awards is not administratively practicable due to
events beyond the control of the Company and the Participant, the payment shall
be made during the first calendar year in which the payment is administratively
practicable.

10



--------------------------------------------------------------------------------



 



     (iv) Acceleration of Payments. Notwithstanding any provision of the Plan to
the contrary, payments of Awards hereunder may be accelerated (i) to the extent
necessary to comply with a certificate of divestiture (as defined in Code
Section 1043(b)(2)), (ii) to the extent necessary to pay the FICA taxes imposed
under Code Section 3101, and the income withholding taxes related thereto or
(iii) if the Plan (or a portion thereof) fails to satisfy the requirements of
Code Section 409A; provided that the amount of such payment may not exceed the
amount required to be included as income as a result of the failure to comply
with Code Section 409A.

                          HAMILTON BEACH/PROCTOR-SILEX, INC.
 
               
March 30, 2006 
      By:    /s/ Charles A. Bittenbender     
 
     
 
   
 
Date:
              Charles A. Bittenbender
Title: Assistant Secretary
 
   

11